Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Murphy on 8/11/2022.

The application has been amended as follows: 
	Rejoined claim 8.
	Claims 4, 6, and 8 have been amended as follows

4. (Currently Amended) The method according to claim 2, wherein the steps of calculating the optimum feed gas pressure and adjusting the first feed gas pressure to the second feed gas pressure are performed simultaneously to, or within a predetermined operating time following a change power of the alternating electric current or the at least one process parameter.

6. (Currently Amended) The method according to claim 1, wherein: 
during the step of adjusting the at least one process parameter, only the frequency of the alternating electric current and the feed gas flow are adjusted, and wherein:
 an increase of the frequency of the alternating electric current leads to an increase of the first feed gas pressure the electric current frequency of the alternating electric current leads to a decrease of the first feed gas pressure 

8. (Currently Amended) The method according to claim 1, wherein: 
during the step of adjusting the electric current power density and at least one process parameter, only the electric current voltage and the feed gas flow are adjusted, and wherein: 
an increase of the electric current voltage leads to an increase of the first feed gas pressure the electric current voltage leads to a decrease of the first feed gas pressure

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art in record, alone or in combination, fairly suggests or teaches a method for producing ozone in an ozone generator comprising the specific steps and the special performance of each as cited in claim1. Therefore, claims 1-4, 6, and 8-12 are allowable over the prior art in record..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/           Primary Examiner, Art Unit 1795